COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JOHN BERRY JACKSON,                             §               No. 08-19-00174-CR

                        Appellant,                §                 Appeal from the

  v.                                              §                132nd District Court

  THE STATE OF TEXAS,                             §             of Scurry County, Texas

                         State.                   §                   (TC# 10639)

                                            ORDER

       Pending before the Court is a motion filed by Appellant’s retained counsel, Christianson

O. Hartman, to withdraw as counsel. The motion to withdraw is GRANTED. The Court has been

informed that Appellant has filed an affidavit of indigence and request for the appointment of

counsel. It is therefore ORDERED that the trial court conduct a hearing to determine if Appellant

is entitled to court-appointed counsel. If the trial court determines based on a review of the

affidavit of indigence that Appellant is entitled to the appointment of counsel, it will not be

necessary for the court to conduct a formal hearing. The trial court shall forward its order and/or

findings to the District Clerk of Scurry County on or before August 8, 2019. The District Clerk

shall prepare a supplemental clerk’s record containing the trial court’s order and or findings on or

before August 18, 2019. Further, the transcription of the hearing shall be prepared, certified and

filed with this Court on or before August 18, 2019.

       IT IS SO ORDERED this 19th day of July, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.